NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0031n.06
                          Filed: January 12, 2005

                                          No. 03-3966

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


EL HASSANE OUATTARA,                            )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   ON PETITION FOR REVIEW OF AN
                                                )   ORDER OF THE BOARD OF
JOHN ASHCROFT, Attorney General,                )   IMMIGRATION APPEALS
                                                )
       Respondent.                              )


       Before: NELSON and COOK, Circuit Judges; SARGUS, District Judge.*


       COOK, Circuit Judge. Petitioner El Hassane Ouattara seeks review of a final order of

removal. The Board of Immigration Appeals denied Ouattara’s petition for asylum and withholding

of removal and ordered Ouattara removed to his native country of Mauritania. Because substantial

evidence supports the BIA’s conclusion that, due to changed country conditions in Mauritania,

Ouattara no longer possesses a well-founded fear of persecution, we deny the petition for review.


                                                I


       Ouattara is a citizen of Mauritania who entered the United States without valid entry

documents. The INS issued him a Notice to Appear in Immigration Court to initiate removal



       *
        The Honorable Edmund A. Sargus, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 03-3966
Ouattara v. Ashcroft

proceedings. Ouattara conceded that he was removable, but sought asylum and withholding of

removal under 8 U.S.C. § 1158 and the United Nations Convention Against Torture, respectively.

In Immigration Court, Ouattara alone testified—through a French interpreter—on his own behalf.

Ouattara argued that asylum and withholding were appropriate because the government of

Mauritania had persecuted him based on his nationality (Soninke tribe); political beliefs (the

government believed Ouattara belonged to the dissident FLAM party); and religion (Christian).


       The immigration judge, however, denied Ouattara’s petition for asylum and withholding.

The IJ found that Ouattara lacked credibility based on several inconsistencies between Ouattara’s

asylum application and his testimony during the hearing. Because the Immigration Court found

Ouattara not credible, it denied him asylum and withholding. Alternatively, even assuming

Ouattara’s credibility regarding his past persecution, the IJ found granting asylum and withholding

inappropriate due to sufficiently improved country conditions in Mauritania that dissipate the future

threat of ethnic, political, and religious persecution against Ouattara.


       Ouattara appealed to the BIA, which affirmed without opinion. See 8 C.F.R. § 1003.1(e)(4).

Ouattara now petitions this court to reverse the BIA’s decision and grant his application for asylum

and withholding.


                                                  II


                                     A. Due Process Violation




                                                -2-
No. 03-3966
Ouattara v. Ashcroft

       Ouattara raises three arguments on appeal.1 He first argues that the failure to provide him

with a competent interpreter during his hearing constituted a due process violation. Since the BIA

affirmed the IJ’s decision without issuing an opinion, this court reviews the IJ’s explanation as that

of the BIA’s. Denko v. I.N.S., 351 F.3d 717, 730 (6th Cir. 2003). And this court reviews the IJ’s

legal determinations—including determinations concerning interpreter competency—de novo. See

Amadou v. I.N.S., 226 F.3d 724, 726 (6th Cir. 2000).


       To succeed on a due process claim in this context, the petitioner must show both

incompetence by the interpreter and resulting prejudice. See Larita-Martinez v. I.N.S., 220 F.3d
1092, 1095 (9th Cir. 2000). An interpreter may be incompetent if his skills are questionable.

Gonzales v. Zurbrick, 45 F.2d 934, 937 (6th Cir. 1930) (interpreter’s “capability should be

unquestioned”). See also Amadou, 226 F.3d at 727. Evidence of a questionable interpreter includes

incorrectly translated words, unresponsive answers by the witness, and the witness’s expression of

difficulty understanding what is said to him. Perez-Lastor v. I.N.S., 208 F.3d 773, 778 (9th Cir.

2000). And prejudice means that the interpreter error significantly affected the outcome of the

proceedings. See, e.g., Amadou, 226 F.3d at 727.




       1
         Ouattara briefed a fourth argument, challenging the BIA’s procedure of affirming an IJ
decision without issuing an opinion. But Ouattara’s counsel expressly waived this issue at oral
argument, and thus we do not consider it.
        Also, Ouattara, in response to a question from the bench at oral argument, filed a letter brief
on the issue of “humanitarian asylum” under 8 C.F.R. § 1208.13(b)(1)(iii)(A). As pointed out by
the government in response, however, Ouattara never raised the issue of his eligibility for
humanitarian asylum before the BIA or in his brief to this Court, thereby forfeiting any claim to such
relief.

                                                 -3-
No. 03-3966
Ouattara v. Ashcroft

       Our review of the hearing transcript suggests reason to doubt the competency of Ouattara’s

interpreter, including apparent miscommunication and a translation error that potentially prejudiced

Ouattara by tainting the IJ’s conclusion about his credibility. But since we find no error in the IJ

denying Ouattara’s petition on the alternate ground that he failed to demonstrate a well-founded fear

of persecution due to changed country conditions in Mauritania, as set forth below, we do not decide

this due process claim. See, e.g., Daneshvar v. Ashcroft, 355 F.3d 615, 622 (6th Cir. 2004) (finding

potential interpreter error to be legally irrelevant in light of independent country conditions basis

for denying asylum).


                              B. Adverse Credibility Determination


       We similarly refrain from scrutinizing the IJ’s adverse credibility determination regarding

Ouattara’s testimony.2 As with the due process claim, the changed-country-conditions finding

obviates the relevance of this claimed error.


                              C. Well-Founder Fear Of Persecution




       2
         If the procedural circumstances were different, Ouattara’s challenge to the IJ’s credibility
determination might prove to be well-taken. The IJ hinged much of his credibility view on
inconsistencies that, to us, seem trivial. For instance, the IJ noted discrepancies in Ouattara’s date
of deportation (Ouattara said January one time and June another) and whether his mother was among
the various family members arrested with him (Ouattara failed to mention his mother’s arrest one
time and then did another). These sorts of inconsistencies do not bear on the merit of his persecution
claim and thus are poor indicia of a petitioner’s effort to deceive. See Daneshvar, 355 F.3d at 623.

                                                -4-
No. 03-3966
Ouattara v. Ashcroft

       Ouattara challenges the IJ’s determination that the conditions in Mauritania have improved

so that Ouattara no longer has a well-founded fear of persecution if sent back. See 8 C.F.R. §

1208.13(b)(1)(i)(A)(change in country conditions as ground to deny asylum); 8 C.F.R. § 1208.16

(b)(1)(i)(A) (change in country conditions as ground to deny withholding of removal). The IJ relied

on Department of State reports indicating that most Mauritanian refugees have returned peacefully

to their native country. Ouattara contends nevertheless that the State Department reports are not

enough; that the IJ needed to conduct an “individualized analysis” of Ouattara’s situation in

determining that it was safe for him to return. He insists that the Department of State reports give

only a broad overview of Mauritania and that the reports focused neither on Ouattara’s particular

region in Mauritania nor his particular characteristics as a Black Christian of the Soninke tribe.

Therefore, according to Ouattara, the shortcomings of the reports leave the IJ’s finding of changed

country conditions unsupported by the requisite “substantial evidence.” See Mullai v. Ashcroft, 385
F.3d 635, 639 (6th Cir. 2004).


       Not so. The record shows that the IJ reviewed the Department of State reports on Mauritania

and found that a person in Ouattara’s shoes—a Christian, belonging to the Soninke tribe, and

arguably a member of the FLAM political party—would not suffer persecution in Mauritania. His

finding goes on to note that Christian churches are now prevalent throughout Mauritania and that

Christians have not recently been persecuted or tortured. The IJ also considered the absence of any

government persecution based on political membership or social group in Mauritania. And while

the IJ only generally stated that many Mauritanian refugees have “successfully and peacefully”



                                               -5-
No. 03-3966
Ouattara v. Ashcroft

returned to the country, the Department of State reports confirm that refugees have successfully

returned to Ouattara’s particular region along the Senegal River.


       This particularized review of country conditions properly rebutted Ouattara’s claim of a well-

founded fear of future persecution. Indeed, this immigration judge’s thoroughness contrasts

favorably with cases Ouattara cites on the subject of individualized assessment. Cf. Garrovillas v.

I.N.S., 156 F.3d 1010, 1017 (9th Cir. 1998) (BIA merely quoted a portion of the Department of State

report, but failed to provide any analysis of how it applied to petitioner).


                                                 III


       Because the IJ found that Ouattara failed to demonstrate a well-founded fear of persecution

due to changed country conditions in Mauritania, we uphold the BIA’s decision and deny the

petition for review.




                                                -6-